                            United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


DARLENE CRUIT §
                    § Civil Action No. 4:17-CV-483
v' § (Judge Mazzant/Judge Nowak)
                                                 §
MTGLQ INVESTORS, LP §

                MEMORANDUM ADOPTING EPORT AND
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


       Came on for consideration the Report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 9, 2019, the Report of the Magistrate Judge (Dkt. #71) was entered containing proposed

findings of fact and recommendations that Defendant MTGLQ Investors, LP s Motion

for Summary Judgment (Dkt. #63) be granted. Plaintiff Darlene Cruit filed Objections on

April 22, 2019 (Dkt. #73), and Defendant filed a Response to Plaintiffs Objections on May

13, 2019 (Dkt. #79).

        The Court, having made a de novo review of the objections raised by Defendant (Dkt.

#73), and Defendant's response thereto (Dkt. #79), is of the opinion that the findings and

conclusions of the Magistrate Judge are correct, and the objections are without merit. Therefore,

the Court hereby adopts the findings and conclusions of the Magistrate Judge as the findings and

conclusions of the Court.

       It is therefore ORDERED that Defendant MTGLQ Investors, LP s Motion for Summary

Judgment (Dkt. #63) is GRANTED. Plaintiffs claims are hereby DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.

        SIGNED this 9th day of July, 2019.
                                                                                                    i
                                                                                                    ;




                                                 AMOS L. MAZZANT & &
                                                 UNITED STATES DISTRICT JUDGE
